UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-7093



STEVEN E. TARPLEY,

                                                 Plaintiff - Appellant,

          versus


JAMES REILLY, Clerk, et al.,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(1:06-cv-00365-BEL)


Submitted:   January 9, 2008                 Decided:   January 24, 2008


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steven E. Tarpley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Steven E. Tarpley appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2000).     We have reviewed the record and find that

this appeal is frivolous.     Accordingly, we dismiss the appeal for

the reasons stated by the district court.       See Tarpley v. Reilly,

No. 1:06-cv-00365-BEL (D. Md. July 12, 2007).           We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               DISMISSED




                                  - 2 -